ARMED SERVICES BOARD OF CONTRACT APPEALS

Petition of --                                )
                                              )
Fluor Federal Solutions, LLC                  )      ASBCA No. 61747-988
                                              )
Under Contract No. N69450-12-D-7582           )

APPEARANCE FOR THE PETITIONER:                       Jennifer A. Mahar, Esq.
                                                      Smith Pachter Mc Whorter PLC
                                                      Tysons Comer, VA

APPEARANCES FOR THE GOVERNMENT:                      Craig D. Jensen, Esq.
                                                      Navy Chief Trial Attorney
                                                     Russell A. Shultis, Esq.
                                                      Assistant Director

                ORDER PURSUANT TO BOARD RULE l(a)(5)
           DIRECTING CONTRACTING OFFICER TO ISSUE DECISION

       Fluor Federal Solutions, LLC (Fluor or contractor) filed a request, under
Rule l(a)(5), for an order directing the contracting officer (CO) to render a decision on
a December 29, 2017 certified claim no later than September 28, 2018. In its
September 4, 2018 response, the government stated a contracting officer's final
decision will be issued by September 28, 2018. We deem this date reasonable.
Accordingly, the Board hereby directs the CO to issue a decision on the contractor's
claim by September 28, 2018.

       This order completes all necessary action by the Board. If the CO fails to comply
with this order, such failure will be deemed a decision by the CO denying the claim, and
the contractor may appeal to this Board or sue in the United States Court of Federal
Claims pursuant to the Contract Disputes Act, 41 U.S.C. §§ 7I03(f)(5) and 7104.


Dated: September 7, 2018




                                                  Armed Services Board
                                                  of Contract Appeals
(Signatures continued)
 I concur                                          I concur




                                                  OWEN C. WILSON
 Administrative Judge                             Administrative Judge
 Vice Chairman                                    Vice Chairman
 Armed Services Board                             Armed Services Board
 of Contract Appeals                              of Contract Appeals



       I certify that the foregoing is a true copy of the Order of the Armed Services
Board of Contract Appeals in ASBCA No. 61747-988, Petition of Fluor Federal
Solutions, LLC, rendered in conformance with the Board's Charter.

       Dated:




                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                           2